Title: From Alexander Hamilton to Edmond Charles Genet, 26 November 1793
From: Hamilton, Alexander
To: Genet, Edmond Charles



Treasury DepartmentNovember 26. 1793
Sir

It appears indespensable to adjust disagreeing Ideas with regard to the State of the Account between France and the UStates, that as much as shall be found practicable should be done without loss of time towards a settlement of it. With this view I have instructed the Accounting Officers of the Treasury to proceed in the business as soon as there shall appear some person on your behalf to cooperate in it. And I shall be in other respects ready to concur with you in the requisite means of fulfilling the object. With respect
I have the honor to be   Sir   Your obedient servt

Alex HamiltonSecy of the Treasy
Minister Plenipotentiaryof The Republic of France

